Citation Nr: 0021289	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-20 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967 with additional service in the U. S. Navy Reserve from 
October 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss was 
denied by an unappealed final RO decision dated in August 
1979.

2.  Evidence received since the August 1979 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a 
bilateral hearing loss is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

4.  The veteran currently suffers from tinnitus and there is 
a reasonable basis for attributing such disability to 
acoustic trauma during active combat service.



CONCLUSIONS OF LAW

1.  The August 1979 RO decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(1999).

2.  Evidence received since the August 1979 final RO decision 
is new and material; the veteran's claim of entitlement to 
service connection for a bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303(d), 
3.304(d), 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran served in the U. S. Navy Reserve from October 
1963 to April 1965, and on active duty in the Navy from April 
1965 to April 1967.  A review of service medical records 
(SMRs) for the period from October 1963 to April 1965 is 
negative for any indication of complaints of tinnitus or 
hearing loss.  There is no indication that the veteran was 
afforded audiometric testing during service.  Hearing test 
results on his Reserve entrance examination in October 1963, 
annual physical examination in April 1964, entrance 
examination in March 1965, and separation examination in 
March 1965 all recorded a whispered voice test score of 
15/15.  

The veteran filed a claim in March 1979 to establish service 
connection for a bilateral hearing loss.  The veteran's claim 
was denied in August 1979 for failure to report for a VA 
examination.  He was notified of that action in October 1979.  
The veteran failed to perfect an appeal of that decision.  
Therefore, the August 1979 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  Accordingly, the veteran's claim may 
only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  If the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

Evidence of record at the time of the RO's August 1979 denial 
consisted of the veteran's SMRs and the findings from a VA 
orthopedic examination dated in May 1979.  Based on this 
evidence, the RO denied the veteran's claim on the basis that 
the veteran failed to report for a VA audiology examination 
and there was no evidence to show a bilateral hearing loss in 
service.

In May 1996, the veteran filed to reopen his claim for 
service connection for a bilateral hearing loss.  Since the 
RO's August 1979 decision, the evidence added to the file 
includes:  (1) transcript of RO hearing dated in November 
1997; (2) private examination report from M. P. Pensak, M. 
D., dated in July 1998; (3) letter from S. Hepfner, dated in 
October 1998; (4) comrade statement from R. Knoblauch, dated 
in October 1998; (5) VA examination reports dated in August 
1997 and October 1998; (6) report from U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)), dated in 
February 1999; (7) VA treatment records for the period from 
August 1983 to January 2000; (8) statements from the veteran; 
and (9) cruise history and combat report for the USS MORTON 
(DD 948), submitted by the veteran. 

Initially, the Board notes that all of the evidence added to 
the claims file, since the August 1979 rating decision, is 
new evidence in that it was not of record before.  However, 
the issue still remains as to whether or not the evidence is 
material and of such probative value as to warrant a 
reopening of the veteran's claim.

Without engaging in a long discussion of the particulars of 
the evidence, the Board finds that the evidence submitted 
since the August 1979 RO rating decision constitutes new and 
material evidence.  The VA treatment records, and October 
1998 VA examination document a current hearing loss.  
Further, the ship information provided by the veteran, 
statement from R. Knoblauch, and report provided by USASCRUR 
document exposure to acoustic trauma in 1966. 

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

In light of the Federal Circuit's holding in Hodge the Board 
finds that the evidence submitted since the RO's August 1979 
decision is new and material.  Namely, the VA medical 
evidence and ship's records document a current hearing loss 
and exposure to acoustic trauma in service, evidence that was 
not of record previously.  Accordingly, the Board will now 
proceed to analyze whether the veteran has submitted a well-
grounded claim.  Elkins; Winters v. West, 12 Vet. App. 203, 
206-7 (1999).

Service Connection 

A.  Bilateral Hearing Loss

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, 
certain chronic conditions, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (1999).

The initial question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection for his bilateral hearing loss.  In this 
regard, the veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded;" that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Evidence and not merely 
allegations must support a well-grounded claim.  Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Morton v. West, 12 Vet. App. 477, 
486 (1999).


As noted above, the veteran's SMRs are negative for any 
complaints of hearing difficulty or hearing loss.  The 
veteran complained of hearing loss at the time of his 1979 
claim.  However, his complaints were not evaluated as he 
failed to report for an examination that may have provided 
pertinent evidence.

Associated with the claims file are VA treatment records for 
the period from June 1995 to November 1996.  The records 
reflect that the veteran underwent a complete audiological 
evaluation in 1996 which determined that he did suffer from a 
mild to moderate hearing loss as of the November 1996 
audiology consultation report.  However, none of the entries 
reflect that the veteran's hearing loss was related to any 
incident of service.

The veteran was afforded a VA PTSD examination in August 
1997.  However, the examination report did not contain any 
information pertinent to the veteran's claim.  The report did 
note the veteran's complaint of hearing loss that he 
associated with his exposure to naval gunfire in service.  

The veteran testified at a hearing at the RO in November 
1997.  He provided testimony regarding his assigned station 
onboard ship during naval fire support missions.  His 
assignment was outside on the bridge wing where he was 
exposed to the blast effect and noise of the ships' guns.  He 
had been issued small earplugs but said they provided little 
protection.  The veteran thought that he had first sought 
benefits for his hearing loss in 1974 or 1975 but noted there 
was no evidence to show that he did.  He did not file a claim 
at that time, rather he complained of hearing loss and was 
evaluated with no hearing loss found at that time.  

Evidence of record clearly demonstrates that the veteran's 
ship engaged in multiple naval gunfire support missions 
during 1966.  Testimony, and other statements from the 
veteran, as well as a supporting statement from a service 
comrade of the veteran document the veteran's assigned 
station onboard ship during such missions with exposure to 
the blast effects and noise from the ship's guns.  

Associated with the claims file is a letter from a private 
physician, dated in July 1998.  It was noted that the veteran 
had an extensive history of acoustic trauma in a combat 
environment.  The physician diagnosed the veteran with 
tinnitus and related it to his acoustic trauma in service.  
The physician also noted that cranial nerve testing 
demonstrated bilateral high frequency sensorineural hearing 
loss.  However, no opinion was provided that related the 
hearing loss to any incident of service.

Also associated with the claims file was letter from an 
associate of the above noted private practitioner, dated in 
October 1998.  The associate noted the veteran's significant 
noise exposure during service.  She also reported that an 
audiogram reflected a mild low and mid frequency and moderate 
high frequency sensorineural hearing loss in both ears.  He 
also had a mild loss of hearing for speech, with good speech 
discrimination.  She noted the veteran's chief complaint to 
be his subjective nonpulsatile tinnitus.  While the 
practitioner noted the veteran's exposure to noise in 
service, she did not relate his current hearing loss to 
service.

The veteran was afforded a VA audiology examination in 
October 1998.  The examination report noted that the claims 
file was reviewed.  In addition, it was also noted that the 
veteran was well known to the audiology staff because of 
treatment provided since 1996.  The examiner noted the 
veteran's history of noise exposure in service.  The examiner 
further noted that the veteran reported minimal occupational 
noise exposure since service as a truck driver, carpenter and 
bartender.  

The results of the veteran's audiogram demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
55
60
LEFT
35
40
50
60
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The audiogram was interpreted to show a mild to moderately 
severe sensory hearing loss bilaterally.

The examiner provided additional information in response to 
specific questions.  First, it was noted that the veteran's 
hearing loss was greater than expected based on his age.  
Second, it was determined that the veteran's hearing loss was 
most likely due to a history of minimal occupational noise 
exposure and the aging process.  The audiometric 
configuration (relatively flat) was not consistent with 
acoustic trauma.  The examiner added that hearing loss due to 
acoustic trauma was typically greatest at the highest 
frequencies and less at the lower frequencies, often with a 
reasonably sharp transition between the affected regions.  As 
previously noted, the veteran had a relatively flat hearing 
loss.

Associated with the claims file are additional VA treatment 
records for the period from August 1983 to January 2000.  The 
majority of the records, not previously associated with the 
claims file, relate to treatment for matters not pertaining 
to the issues on appeal.  However, the veteran was afforded 
an audiology consultation in November 1999 that noted that 
his hearing loss was stable when compared to his October 1998 
evaluation.  He was fitted for hearing aids.  An entry, dated 
in December 1999, reported that the veteran was provided with 
his hearing aids.

The veteran contends that service connection should be 
granted for his bilateral hearing loss due to his exposure to 
acoustic trauma in service.  However, the record demonstrates 
that hearing loss was not found in service or on separation 
from service.  The first objective evidence of hearing loss 
to satisfy the requirements of 38 C.F.R. § 3.385 was not 
presented until 1996.  Moreover, while the veteran has 
submitted private and VA treatment records none of this 
evidence links his hearing loss his military service.  In 
addition, a VA examiner has opined that the veteran's hearing 
loss was most likely due to the veteran's history of minimal 
occupational noise exposure and the aging process.  The 
examiner had reviewed the claims file in conjunction with the 
examination, and provided rationale for his opinion.  Thus, 
absent medical documentation of a nexus between the veteran's 
hearing loss and his military service, the claim cannot be 
found well grounded.  

While the veteran is capable of providing subjective evidence 
regarding symptoms, he is not competent to provide a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. at 93.  

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for a bilateral hearing loss.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above to be 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for bilateral 
hearing loss.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Finally, in adjudicating this claim, the Board has considered 
service connection under 38 C.F.R. § 3.304(d) (1999), which 
relates to injuries suffered during combat service.  See also 
38 U.S.C.A. § 1154(b) (West 1991).  The provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) serve to 
assist the veteran in establishing the incurrence of a 
certain injury or disability in service.  They do not serve 
to establish service connection for the claimed disability.

In this case, the evidence clearly demonstrates that the 
veteran was exposed to acoustic trauma in service due to his 
vessel's engaging in combat operations.  However, the 
question is not whether the veteran was exposed to acoustic 
trauma but whether his current hearing loss is attributable 
to that acoustic trauma in service.  Kessel v. West, 13 Vet. 
App. 9, 14, (1999); Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  There is no nexus between the veteran's exposure to 
the naval gunfire and his currently diagnosed hearing loss.  
Accordingly, there is no basis to establish a well-grounded 
claim or entitlement to service connection.



B.  Tinnitus

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

The evidence of record clearly demonstrates that the veteran 
was exposed to acoustic trauma during service.  He has 
provided significant lay evidence of his continued complaints 
and problems associated with his tinnitus.  Further, the 
veteran was diagnosed with tinnitus during his VA audiology 
evaluations during 1996.  The VA examiner opined that the 
tinnitus was not related to service in October 1998.  
However, a private practitioner stated that the veteran's 
tinnitus was, in all likelihood, related to the acoustic 
trauma in service.

In evaluating the evidence of record, the Board finds that it 
is in relative equipoise as to the etiology of the veteran's 
tinnitus.  Under these circumstances, the veteran is entitled 
to the benefit of the doubt.  38 U.S.C.A. § 5107(b).  It is 
therefore, the opinion of the Board that service connection 
for tinnitus is in order.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Service connection for tinnitus is granted.



REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for a higher rating for his post-traumatic stress 
disorder is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (Possibility of 
staged disability ratings for an initial claim).

The veteran was granted service connection for PTSD in May 
1999.  He was assigned a 30 percent rating.  He then 
submitted a statement on a VA Form 21-4138, received in 
January 2000, in which he reported that an increase for his 
service-connected PTSD was warranted.  He also described his 
symptoms.  The Board construes to be a notice of disagreement 
with the assigned disability rating that was granted in May 
1999.  

The RO has not yet provided the veteran with a statement of 
the case (SOC) addressing an increased rating for the 
appellant's PTSD.  Accordingly, the issue of a higher rating 
for PTSD remains on appeal based upon the veteran's January 
2000 NOD.  Therefore, that issue is remanded to the RO for 
issuance of an SOC and such further development as may be 
necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:


The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to a higher rating for PTSD.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this REMAND, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 



